Mr. .Instice TIugsr
delivered the opinion of the court *
Choice, for the motioh.
Earle, contra.
In this case, it is unnecessary to enquire whether the c6partnership of Davidson 4' Co. had been dissolved or not,Dttviciiim■ himself drew the notes and was bound by them, whether the copartnership existed or not. They were given for valuable consideration, and the endoi’ser has not been implicated directly or indirectly in 'the misconduct imputed to Davidson; as a bona fide payee he was entitled to all the rules which require a demand upon the drawer find notice to endorser. A new trial must then be granted.
Justices Colcock, Noll and Richardson, concurred.